DETAILED ACTION

Claim Rejections - 35 USC § 102
The rejections of claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by Kitagawa (JP S62-266298) are withdrawn in view of Applicant's amendment, filed February 24, 2021. 

The rejections of claims 1 and 2 under 35 U.S.C. 102(a)(2) as being anticipated by Beall (US PG Pub. No. 2020/0230587) are withdrawn in view of Applicant's amendment, filed February 24, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Beall (US PG Pub. No. 2020/0230587).  
Regarding claim 1, Beall teaches a honeycomb structure (100) comprising a pillar-shaped honeycomb body (102) having porous partition walls (106) surrounding/defining many cells (104) that provide fluid through channels (104) extending from a first end face (108) to a second end face (110), and a circumferential 

    PNG
    media_image1.png
    748
    719
    media_image1.png
    Greyscale
As shown in Modified Figure 7 below, which is an annotated version of Beall's Figure 7, the cells' (104) cross-sections can be divided into halves by a virtual line that extends between the distal ends of projections (114) extending inwardly from opposite walls (106) (Figure 7).  As the projections (114) extend into the cells in a direction orthogonal to the major longitudinal axes of the cells and of the honeycomb in general, the virtual line extending between each pair of opposing projections also extends orthogonally to the major longitudinal axis of the cells and the honeycomb (Modified Figure 7).  


Regarding claim 2, as shown in Figure 7, the side surfaces of the projections (114) form right angles (90 º) with the partition walls (106) from which they extend (Fig. 7). 

Regarding claims 3 and 4, the partition walls in Beall's structure may have a thickness of 2 to 25 mil (i.e. about 0.05 to 0.635 mm).  The instantly claimed wall thickness range is obvious in view of Beall.  See MPEP 2144.05. 

Regarding claims 5-16, the cell density in Beall's honeycomb may range from about 7.75 to 232.5 cells/cm2 (par. 62), which equates to a cell pitch (H2) of about 0.66 to about 3.6 mm.  
Although Beall does not give specific numbers for the protrusion heights (i.e. "H1") or widths (i.e. "W1"), which might be considered a difference from the current invention, he does teach that the protrusions may have a height that is equal to or greater, including at least three times greater, than their width (par. 62) and Figure 7 depicts protrusions (114) having widths (w) that are equal to the thickness (t) of the walls (106) (Fig. 7).  Accordingly, it would have been obvious one of ordinary skill in the art to configure the widths of Beall's protrusions to be equal to the wall thicknesses and, therefore, to range from about 0.05 to 0.635 mm because Beall depicts such as 

The rejections claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa alone or, optionally, in view of Beall are withdrawn in view of Applicant's amendments, filed February 24, 2021. 


Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are either not persuasive or are moot in view of the current rejections. 
Applicant has argued that the claimed structure is not taught by Beall because Beall does not teach cells with only two projections. However, as discussed above, 
Applicant's arguments regarding Kitagawa are moot in view of the current rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784